PER CURIAM.
The appellant suffered an order denying his petition for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix and appeals to this Court. The petition presented two grounds for relief; (1) No preliminary hearing was held prior to his trial; (2) His privately employed counsel did not competently represent him.
The trial judge correctly denied the petition. The failure to hold a preliminary hearing is not of itself enough to show lack of due process. Wooten v. State, Fla. App.1964, 163 So.2d 305. Furthermore, the mere allegation that defendant’s counsel did not competently represent him is not sufficient for relief under the rule. Wooten v. State, supra; Wilder v. State, Fla.App.1963, 156 So.2d 395.
Affirmed.